Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         02-MAR-2020
                                                         02:47 PM



                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                    GALINA OGEONE, Petitioner,

                                 vs.

       JUDGES OF THE INTERMEDIATE COURT OF APPEALS OF THE
              STATE OF HAWAI#I, Respondent Judges,

                                 and

                  DENTIST LESLIE AU, Respondent.


                       ORIGINAL PROCEEDING
    (CAAP-XX-XXXXXXX; CIV. NOS. 16-1-1347-7 and 16-1-1348-7)

          ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Galina Ogeone’s

petition for writ of mandamus, filed on February 19, 2020, the

supporting documents, and the record, it appears that petitioner

fails to demonstrate that she has a clear and indisputable right

to the requested relief and petitioner may seek relief, as

appropriate, in CAAP-XX-XXXXXXX.    Petitioner, therefore, is not

entitled to the requested extraordinary writ.     See Kema v.

Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d 334, 338-39 (1999) (a

writ of mandamus is an extraordinary remedy that will not issue

unless the petitioner demonstrates a clear and indisputable right
to relief and a lack of alternative means to redress adequately

the alleged wrong or obtain the requested action).    Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, March 2, 2020.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack
                              /s/ Michael D. Wilson




                                2